 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DEUTSCHE BANK NATIONAL TRUST                             Case No.: 2:15-cv-01373-APG-NJK
   COMPANY,
 4                                                         Order Granting Motion to Lift Stay
        Plaintiff
 5                                                                      [ECF No. 102]
   v.
 6
   SEVEN HILLS MASTER COMMUNITY
 7 ASSOCIATION, et al.,

 8          Defendants

 9         IT IS ORDERED that the motion to lift stay (ECF No. 102) is GRANTED. Within 60

10 days of the date of this order, the parties shall meet and confer as defined by Local Rule IA 1-

11 3(f) regarding (1) what viable claims and defenses remain in the case in light of recent decisions

12 from the Supreme Court of Nevada, and (2) the issues the parties intend to raise in any

13 dispositive motion the parties anticipate filing. A client representative must attend the meet

14 and confer, either in person or by telephone.

15         Dispositive motions are due 90 days after the date of this order. Any dispositive motion

16 must contain a declaration by the movant’s counsel that sets forth the details of the meet-and-

17 confer and certifies that, despite good faith efforts, the issues raised in the motion could not be

18 resolved. LR IA 1-3(f)(2).

19         DATED this 3rd day of January, 2019.

20

21
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
22

23
